Citation Nr: 1104949	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for shortening of the left 
leg.

2.  Entitlement to service connection for a right sacroiliac 
disability, claimed as secondary to service-connected subluxation 
of the left sacroiliac joint with degenerative discogenic 
changes.

3.  Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected subluxation of the left 
sacroiliac joint with degenerative discogenic changes.

4.  Entitlement to service connection for a left ring finger 
disability.

5.  Entitlement to service connection for arthritis throughout 
the body, also claimed as joint disease.

6.  Entitlement to service connection for a liver disorder, 
claimed as due to exposure to ionizing radiation.

7.  Entitlement to service connection for a lung disorder, 
claimed as due to exposure to ionizing radiation.

8.  Entitlement to service connection for joint damage, claimed 
as due to exposure to ionizing radiation.

9.  Entitlement to an increased rating for post-operative left 
scrotal exploration for orchialgia, currently evaluated as 10 
percent disabling.

10.  Entitlement to an increased rating for subluxation of the 
left sacroiliac joint with degenerative discogenic changes, 
currently evaluated as 20 percent disabling.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.

12.  Entitlement to an effective date prior to March 31, 2003, 
for the grant of service connection for degenerative discogenic 
changes at the L4-5 level.

13.  Entitlement to an effective date prior to March 31, 2003, 
for the grant of service connection for radiculopathy of the left 
lower extremity.

14.  Entitlement to an effective date prior to March 31, 2003, 
for the grant of a 10 percent evaluation for post-operative left 
scrotal exploration for orchialgia.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL
Veteran and M. B. 
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1974 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In March 2007, the Veteran appeared at hearing before one of the 
undersigned Veterans Law Judges.  A transcript of the hearing has 
been associated with the record.  

In August 2007, the Board remanded the case for additional 
development.  

In September 2010, the Veteran appeared at a hearing before 
another of the undersigned Veterans Law Judges.  A transcript of 
the hearing has been associated with the record.  

The issue of service connection for a bilateral ear disability 
appears to have been raised by the Veteran at the September 2010 
hearing (see transcript, p. 47) but has not been adjudicated by 
the  RO, the claim is referred to RO for appropriate action.  

The claims of service connection and the claims for increase are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.









FINDINGS OF FACT

1.  On March 31, 2003, the RO received the Veteran's claims of 
service connection for degenerative discogenic changes at the L4-
5 level and for radiculopathy of the left lower extremity, 
claimed as a spinal disorder associated with service-connected 
recurring subluxation of the left sacroiliac joint, and a claim 
for a higher rating for post-operative left scrotal exploration 
for orchialgia.

2.  In a September 2003 rating decision, the RO granted service 
connection for degenerative discogenic changes at the L4-5 level, 
granted service connection for radiculopathy of the left lower 
extremity, and granted a 10 percent rating for postoperative left 
scrotal exploration for orchialgia; the RO assigned March 31, 
2003, as the effective date for all the awards.  

3.  It is not factually ascertainable that the orchialgia 
disability increased to a 10 percent degree within the year 
preceding March 31, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 31, 2003, 
for the grant of service connection for degenerative discogenic 
changes at the L4-5 level, have not been met.  38 U.S.C.A. §§ 
5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date prior to March 31, 2003, 
for the grant of service connection for radiculopathy of the left 
lower extremity, have not been met.  38 U.S.C.A. §§ 5110, 7104, 
7105 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date prior to March 31, 2003, 
for the grant of a 10 percent rating for post-operative left 
scrotal exploration for orchialgia, have not been met.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 
(2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).










On the initial effective date claims, where, as here, service 
connection has been granted and an initial disability rating or 
effective date has been assigned, the claim of service connection 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability or assigning an effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial earlier effective dates, 
following the initial grants of service connection.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the Veteran was afforded 
hearings before two of the undersigned Veterans Law Judges in 
March 2007 and in September 2010.  The RO has obtained pertinent 
VA records.  The Veteran has not identified any additionally 
available evidence for the RO to obtain on his behalf in 
consideration of his appeal.  

Given the nature of the earlier effective date claims, which are 
largely based on historical records, VA has not conducted 
contemporaneous medical inquiry in an effort to substantiate the 
claims on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that 
the evidence reviewed includes statements submitted by the 
Veteran historically, as well as medical evidence relevant to the 
claimed conditions.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for the Awards of Service Connection

The Veteran contends that the effective date of the grant of 
service connection for degenerative discogenic changes at the L4-
5 level and for radiculopathy of the left lower extremity should 
be prior to March 13, 2003.  In an October 2003 statement, he 
asserted that the effective date should be retroactive to 1980.  
At his hearings, the Veteran testified that his initial filing 
after service discharge was essentially incomplete because he was 
under pressure not to divulge information concerning certain 
incidents that occurred during service, namely, his alleged 
exposure to ionizing radiation during service, but the low back 
disabilities at issue are related to an injury in 1977 when a 
horse fell on the Veteran.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim.  38 
U.S.C.A. § 5110(a), (b)(1); 

In this case, the Veteran was separated from active duty in 
December 1978.  The claims file shows that his initial 
compensation claim relative to a lumbar spine disability and 
radiculopathy of the left lower extremity was received by the RO 
on March 13, 2003.  Actually, his claim filed in March 2003 noted 
that he was seeking benefits in relation to a right sacroiliac 
joint condition, as secondary to a service connection left 
sacroiliac joint disability.  Subsequently, a VA examiner in May 
2003 furnished a medical opinion, relating the currently 
demonstrated degenerative discogenic changes at the L4-5 level 
and the radiculopathy of the left lower extremity to the injury 
in service that had earlier resulted in the establishment of 
service connection for a left sacroiliac joint disability.  
Previously, all low back disability had medically been attributed 
to the left sacroiliac dysfunction, as shown when the RO in an 
April 1999 rating decision granted service connection and 20 
percent rating for the left sacroiliac joint disability based in 
large part on the medical opinion provided by a VA examiner in 
January 1999.  


The file discloses no earlier formal or informal claim of service 
connection for degenerative discogenic changes at the L4-5 level 
and for radiculopathy of the left lower extremity.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 
33 (1993).  

The RO assigned the earliest effective date legally permitted in 
this case for the grant of service connection for degenerative 
discogenic changes at the L4-5 level and for radiculopathy of the 
left lower extremity, which is the date of RO receipt of the 
application for the claim, as there was no claim received within 
one year after separation from service in December 1978.  No 
earlier effective date is permitted by law in this case.  

As stated, between the date of the Veteran's discharge from 
service and the RO's receipt of the claim on March 13, 2003, the 
file discloses no evidence of the Veteran's intent to file a 
claim for the particular disability benefits at issue.  Thus, the 
operative date in this case is the date of receipt of claim.  38 
U.S.C.A. § 5110(a), (b)(1).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as an 
informal claim would contravene judicial precedents and public 
policies underlying the statutory scheme).




To determine when the Veteran's claim was received, the Board 
reviewed all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).  The communication on March 13, 
2003, is the earliest record in the file in which the Veteran 
evidenced a belief that he was entitled to service connection for 
a low back disability, beyond his already service-connected left 
sacroiliac joint disability.  Historically, it is noted that the 
Veteran in February 1979 originally filed a claim of service 
connection for "low back strain," and the RO in an unappealed 
rating decision in May 1979 denied service connection for low 
back pain and residuals of a left leg injury.  The Veteran 
subsequently reopened his claim for service connection for a low 
back condition, and as noted previously the RO eventually granted 
service connection for a left sacroiliac joint disability, 
effective from November 1998, the date of receipt of the new 
claim (see 38 C.F.R. § 3.400(r)), based on medical evidence added 
to the file since the last final rating decision.  The Veteran 
did not perfect an appeal of that April 1999 rating decision, and 
his next communication that can be construed as a claim for 
service connection for a lumbar spine disability and 
radiculopathy of the left lower extremity was received on March 
13, 2003.  

For the above-stated reasons, the RO assigned the correct 
effective date for the award of service connection for 
degenerative discogenic changes at the L4-5 level and for 
radiculopathy of the left lower extremity, and an effective date 
earlier than March 13, 2003, is not warranted.

Earlier Effective Date for the Award of a Higher Rating

The Veteran contends that the effective date of the assignment of 
a 10 percent rating for post-operative left scrotal exploration 
for orchialgia should be prior to March 13, 2003.  In an October 
2003 statement, he asserted, without providing any reasons, that 
the effective date should be retroactive to 1980.  At his 
hearings, the Veteran testified that his originally filing after 
service discharge was essentially incomplete for fear that he 
would be jailed for divulging certain Naval intelligence 
information. 

A review of the file shows that in a rating decision in May 1979 
the RO granted service connection for post-operative left scrotal 
exploration for orchialgia.  A noncompensable rating was 
assigned, effective in December 1978.  In a letter dated in May 
1979, the Veteran was notified of that decision and his appellate 
rights, but he did not appeal the decision.  As the Veteran did 
not appeal the rating decision of May 1979, became final.  38 
U.S.C.A. § 7105.  Moreover, the RO in an April 1999 rating 
decision denied a compensable rating for the disability, from 
which the Veteran did initiate an appeal in March 2000.  However, 
following the issuance of a statement of the case in April 2002, 
the Veteran did not perfect his appeal with the filing of a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, the 
rating decision of April 2002 is final, by operation of law.  38 
U.S.C.A. § 7105.  

Thus, the effective date for any subsequent increased rating must 
be determined in relation to a new claim. That new claim was 
filed on March 13, 2003.

The record is devoid of any communication from or action on the 
part of the Veteran or his representative, which could constitute 
a claim or indicate intent to apply for an increased rating, in 
the period between the RO rating decision of April 1999 and the 
receipt of his claim for a higher rating on March 13, 2003.  
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

Absent a specific allegation of clear and unmistakable error 
(which is not the subject of the present appeal), the RO decision 
of April 1999, as noted, is considered to be final and is not 
subject to further review at this time based on the evidence then 
of record.  

The effective date of an award of increased compensation for a 
service-connected disability shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  





There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The medical evidence on file dated in the year preceding the 
March 13, 2003, claim are VA medical records.  The records do not 
show that the Veteran was seen or evaluated for complaints 
referable to orchialgia.  In short, the records do not reflect an 
increase in the severity of the Veteran's post-operative left 
scrotal exploration for orchialgia.  In any case, the Veteran 
does not allege that the disability increased on a specific date 
within the year preceding the claim.  Rather, he argues without 
any specific reasoning that the effective date should be 
retroactive to 1980.  

In view of the foregoing, it is not factually ascertainable that 
the post-operative left scrotal exploration for orchialgia 
increased in severity on some date within the year preceding 
March 13, 2003.  Therefore, the effective date for the increased 
rating, from noncompensable to 10 percent, for the disability may 
be no earlier than the date of receipt of the claim, that is, 
March 13, 2003.  The RO assigned the earliest effective date 
legally permitted in this case, for an award of a higher rating, 
and no earlier effective date is permitted by law, absent a 
finding of clear and unmistakable error in a prior decision, and 
such finding has not been made.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
March 13, 2003, for the grant of a 10 percent rating for post-
operative left scrotal exploration for orchialgia.  38 U.S.C.A. 
§ 5107(b).







ORDER

An effective date prior to March 31, 2003, for the grant of 
service connection for degenerative discogenic changes at the L4-
5 level is denied.

An effective date prior to March 31, 2003, for the grant of 
service connection for radiculopathy of the left lower extremity 
is denied.

An effective date prior to March 31, 2003, for the grant of a 10 
percent evaluation for post-operative left scrotal exploration 
for orchialgia is denied.  


REMAND

Claims of Service Connection

The record does not contain sufficient evidence to decide the 
claims of service connection.  Therefore additional evidentiary 
development under the duty to assist, 38 C.F.R. § 3.159(c), is 
needed.  The Veteran claims that his numerous disabilities are 
attributable to his exposure to radiation in two separate 
accidents in July 1976 and in November 1976, while serving aboard 
a nuclear submarine, the USS Greenling.  The RO has undertaken to 
verify the accidents to include requesting deck logs.  Evidently, 
many deck logs have been classified or are unavailable.  

Copies of the ship's deck log for November 1976 have been 
obtained and associated with the file, but there is no 
documentation from July 1976.  

In a letter dated in March 2009, the National Archives and 
Records Administration indicated that classified deck logs for 
the USS Greenling dating from 1975 and thereafter remain in the 
custody of the Navy and were presumably located in Suitland 
(Maryland) at the Washington National Records Center (WNRC).  
However, the RO did not attempt to obtain documentation of the 
Veteran's alleged radiation leak in July 1976 from the WNRC. 

Moreover, documentation on file indicates that there was a leak 
of some nature aboard the USS Greenling in November 1976.  As 
previously noted, copies of the ship's deck log for November 1976 
is on file, and it documents that there was a "steam leak" in a 
tunnel, that the ship subsequently surfaced, and that air samples 
taken were "higher than normal."  

The Veteran has testified as to his direct involvement in this 
incident, to include a description of his exposure to the alleged 
radiation leak.  It is deemed necessary that an assessment be 
obtained from a nuclear engineer or other like professional with 
knowledge of nuclear submarine structure and technology to review 
the "leak" reports that are available as well as the Veteran's 
own account of his proximity to the leaks and determine if there 
is credible evidence that a radiation leak had occurred as 
claimed by the Veteran.  

Claims for a Higher Rating

Regarding the claims for increase, additional development is 
necessary in the form of obtaining VA records and VA examinations 
to assess the current severity of the conditions.  The most 
recent VA examinations were conducted in September 2004 and that 
evidence in the file indicates that there may be a material 
change in the conditions since then.  For example, in regard to 
orchialgia the Veteran testified in September 2010 that he 
received treatment in 2009 for a possible tumor.  In regard to 
the left sacroiliac disability, the Veteran testified in March 
2007 that his pelvis was dislocated and he went to the hospital 
in January 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Washington National 
Records Center in Suitland, Maryland, the 
deck logs for the USS Greenling from July 
1 to July 7, 1976.  If no records can be 
found, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 


2.  Request from the Director of Naval 
Nuclear Propulsion, Naval Sea Systems 
Command, Washington Navy Yard, DC 203767-
803, that a nuclear engineer or similar 
professional with knowledge of nuclear 
submarine structure and technology of the 
Thresher class (redesignated the Permit 
class in the 1960s) of nuclear-powered 
attack submarines with a propulsion system 
of a S5W2 nuclear reactor review the 
records of USS Greenling to determine 
whether there was a primary coolant leak  
either in July 1976 or in November 1976 
and, if so, what was the level of exposure 
to ionizing radiation for a member of the 
crew. 

Forward to the reviewer, a copy of the 
available deck logs of the USS Greenling 
from July 1976 and November 1976. 

As the reviewer is asked to consider the 
Veteran's own description of his proximity 
to and involvement in the alleged 
radiation leaks are summarized as follows: 

(a).  In a letter dated in October 9, 2008, 
the Veteran asserted that on July 2, 1976, 
off the coast of Long Island, New York, a 
major nuclear incident required that he get 
into the nuclear reactor room and blow the 
steam out of the ventilation system, and 
that to avert a nuclear meltdown he had to 
manually retrieve the nuclear rods by 
cranking them out by hand.  




(b).  At a hearing in March 2007, he 
testified that on July 2, 1976, a pipe to 
the nuclear reactor broke and he was in the 
galley, approximately 20 feet from the 
reactor room.  He went over and with the 
aid of two other shipmates they shut the 
reactor door from which "nuclear steam" 
was pouring out of the reactor room.  
(Transcript, pp. 13, 17.)  He indicated 
that the steam was released out to sea, 
that the reactor was shut down, and the 
rods were pulled out of the reactor.  
(Transcript, p.18.)  He indicated that the 
Naval Sea Systems Command did acknowledge a 
"small steam leak" that had occurred in 
November 1976.  (Transcript, p. 14.)  The 
leak that occurred in November 1976 was in 
Norway.  (Transcript, pp. 31-32.)  

(c).  At a hearing in September 2010, the 
Veteran testified that July 1976 he was in 
the galley, next to the reactor room, and 
actually shut the reactor door when the 
pipe broke to the reactor and steam came 
pouring out the door (Transcript, pp. 13, 
17.)  The nuclear steam was then blown on 
top of Long Island, because the steam must 
be ventilated out of the reactor room (and 
through the ventilation system that ran 
the length of the boat) and the reactor 
shut down in order to fix the broken pipe.  
(Transcript, pp. 15, 19-20.)  The reactor 
rods had to be pulled out by hand to 
prevent a meltdown.  (Transcript, p. 20.)  
The reactor room was in the middle of the 
submarine, with a 2000 pound door, and two 
others helped to shut the door.  
(Transcript, pp. 23-24.)  In November 1976 
in Norway, there was a steam leak in the 
reactor compartment.  (Transcript, p. 25.)  

The leakage was in the primary coolant 
system to the reactor, and measures were 
taken to ventilate the reactor tunnel with 
emergency blowers.  (Transcript, pp. 27-
29.) 

3.  Obtain the VA records pertaining to 
the treatment of orchialgia and for the 
spinal disabilities since January 2005. 

4.  Afford the Veteran a VA examination to 
assess the severity of his service-
connected subluxation of the left 
sacroiliac joint with degenerative 
discogenic changes and radiculopathy of 
the left lower extremity.  

The examiner is asked to describe: 

a).  Range of motion in degrees of flexion 
for the lumbar spine, and any additional 
functional loss due to pain, painful 
movement, weakened movement, fatigue, or 
repetitive movement of the lumbar segments 
of the spine; 

b).  Any objective neurological 
abnormalities of the lumbar and sacroiliac 
segments of the spine; and, 

c).  Any incapacitating episodes 
necessitating bed rest and treatment by a 
physician, and if so, the duration of the 
episodes.

The claims file should be made available 
to the examiner in conjunction with the 
examination. 







5.  Afford the Veteran a VA examination to 
assess the severity of the service-
connected post-operative left scrotal 
exploration for orchialgia.  

The examiner is asked to describe in 
detail all symptoms related to the 
disability and comment on whether the 
Veteran has recurrent urinary tract 
infections that require drainage/frequent 
hospitalization (more than two times a 
year) and /or continuous intensive 
management.  

The claims file should be made available 
to the examiner in conjunction with the 
examination.  

6.  After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________         
_______________________________
          Michael Lane		     		    Mark 
Greenstreet
         Veterans Law Judge,   			 Veterans Law 
Judge,
          Board of Veterans' Appeals		         Board of 
Veterans' Appeals



_______________________________
	George E. Guido Jr.
	Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


